

AMENDMENT NO. 2
TO
BURLINGTON RESOURCES INC.
1994 RESTRICTED STOCK EXCHANGE PLAN
 
 
The Burlington Resources Inc. 1994 Restricted Stock Exchange Plan (the “Plan”)
is hereby amended as follows:
1.    Section 2.1(f) of the Plan is amended, effective as of the “Effective
Time” as defined in that certain Agreement and Plan of Merger dated as of
December 12, 2005 by and among Burlington Resources Inc., ConocoPhillips and
Cello Acquisition Corp., to read as follows:
 
“(f)  Common Stock. The common stock, par value $.01 per share, of the Company
or such other classes of shares or other securities as may be applicable
pursuant to the provisions of Section 4.2 (except as otherwise provided in
Section 4.3).”
 
2.    Article IV of the Plan is amended, effective as of the Effective Time, by
adding the following new Section 4.3:
 
“4.3 Conversion to ConocoPhillips Phantom Shares. At the “Effective Time” as
defined in that certain Agreement and Plan of Merger dated as of December 12,
2005 by and among the Company, ConocoPhillips and Cello Acquisition Corp., each
Phantom Share shall be converted in accordance with said Agreement and Plan of
Merger into a phantom share of common stock of ConocoPhillips, and thereafter
the term “Common Stock” or “Common Stock of the Company” for purposes of this
Plan shall mean common stock of ConocoPhillips.”
 
3.    Section 7.10 is amended, effective as of January 1, 2005, to read as
follows:
 
“7.10  Termination and Amendment. Subject to Section 7.14, the Board or the
Committee may from time to time amend, suspend or terminate the Plan in

 
 
 

--------------------------------------------------------------------------------

 

whole or in part; provided, however, no such action shall be allowed to impair
the right of a Participant to receive payment with respect to Phantom Shares (or
a Memorandum Account) that have vested as of such date without the consent of
such Participant. Upon termination of the Plan, the Committee may provide for
the immediate payment of all Phantom Shares (or Memorandum Accounts, as the case
may be), notwithstanding that the Participants have not terminated employment.
Subject to Section 7.14, the Committee may amend the Plan, without Board
approval, to ensure that the Company may obtain any regulatory approval or to
accomplish any other reasonable purpose, provided that the amendments do not
materially increase the cost of the Plan to the Company and its Subsidiaries,
and do not substantially alter the level of benefits under the Plan. If the Plan
is suspended or terminated, the Committee may reinstate any or all of its
provisions.”
 
4.    Article VII is amended, effective as of January 1, 2005, by adding the
following new Section 7.14:
 
“7.14  Preservation of Grandfathering under IRC Section 409A. It is intended
that the benefits under this Plan qualify under the grandfather provisions of
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance thereunder so that such benefits are not subject to
said Section 409A. No amendment shall be made to this Plan that would cause the
loss of such grandfather protection.”
 
-2-

--------------------------------------------------------------------------------

 



